FILED
                             NOT FOR PUBLICATION                            JAN 10 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



S. DAVID STEINMETZ,                              No. 10-55446

               Plaintiff - Appellant,            D.C. No. 3:08-cv-01635-JM-AJB

  v.
                                                 MEMORANDUM *
EXXONMOBIL OIL CORPORATION; et
al.,

               Defendants - Appellees.



                    Appeal from the United States District Court
                       for the Southern District of California
                     Jeffrey T. Miller, District Judge, Presiding

                           Submitted December 19, 2011 **

Before:        GOODWIN, WALLACE, and McKEOWN, Circuit Judges.

       S. David Steinmetz appeals pro se from the district court’s judgment

dismissing his action alleging, among other claims, violations of the Fair Debt

Collection Practices Acts (“FDCPA”), the Fair Credit Reporting Act (“FCRA”),


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
and California law. We have jurisdiction under 28 U.S.C. § 1291. We review de

novo the district court’s dismissal for failure to state a claim, Knievel v. ESPN, 393

F.3d 1068, 1072 (9th Cir. 2005), and summary judgment, Toguchi v. Chung, 391

F.3d 1051, 1056 (9th Cir. 2004). We affirm.

      The district court properly granted summary judgment for ExxonMobil Oil

Corporation on the FCRA claim because, contrary to Steinmetz’s contention

otherwise, whether a defendant is a “furnisher of credit information” is not a moot

point. Only “furnishers” can be held liable under 15 U.S.C. § 1681s-2(b), see

Gorman v. Wolpoff & Abramson, LLP, 584 F.3d 1147, 1153-54 (9th Cir. 2009),

and Steinmetz failed to dispute ExxonMobil’s evidence that it was not a furnisher

of credit information.

      The district court properly dismissed Steinmetz’s FCRA claims as to

Citibank (South Dakota), N.A. and GE Money Bank, F.S.B. because Steinmetz

failed sufficiently to allege in his third amended complaint that Citibank and GE

were furnishers who had received notice of the dispute from a credit reporting

agency. See id. at 1154 (furnisher’s duties under the FCRA “arise only after the

furnisher receives notice of dispute from a [credit reporting agency]; notice of a

dispute received directly from the consumer does not trigger furnishers’ duties

under subsection (b)”).


                                           2                                    10-55446
      The district court properly dismissed Steinmetz’s FDCPA claim because

Steinmetz failed sufficiently to allege that defendants were “debt collectors.” 15

U.S.C. § 1692a(6) (defining debt collector as one who “regularly collects or

attempts to collect, directly or indirectly, debts owed or due or asserted to be owed

or due another”).

      Steinmetz’s remaining contentions, including those concerning discovery

and his defamation claims, are unpersuasive.

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009)

(per curiam).

      AFFIRMED.




                                          3                                    10-55446